Upon principle, unconnected with municipal law or policy, I doubt how far a person is entitled to recover damages, after having agreed to take his chance in a combat, and after the event had proved the miscalculation he made upon his own strength. Considering it merely as a violation of a private right, I should say, volenti non fit injuria.
Where the State is a party by way of indictment, the consent of the party does not stand in the way of a conviction, because the fine goes to the State for the injury done her by a breach of the peace. However, the authority in Buller's N. P., 16, is the other way, and, I am inclined to believe, has policy for its *Page 223 
support. For these reasons, I acquiesce and agree that the   (422) rule for a new trial shall be made absolute.